Exhibit 99.2 Investor Factsheetneulion.comMay 2016NeuLion offers solutions that power the highest quality digitalexperiences for live and on-demand content up to 4K anywhere,on any device. Through its end-to-end technology platform, NeuLion enables digital content management, distribution and monetization across the entire ecosystem — content owners, content creators and consumers. The company’s complete OTT and TVE solution reduces complexities for content rights holders, speeds time to market and enables scalability. GROWTH INITIATIVES •Land new clients •Expand existing relationships •Enhance technology and product offerings •Strategic partnerships and acquisitionsINVESTMENT HIGHLIGHTS•Enormous industry tailwinds and market opportunity •Proprietary, turnkey, end-to-end, cloud-basedconfigurable solution•Large, well-known blue-chip customer base•Compelling financial metrics•Respected and experienced leadership teamEMPOWERING THE ECOSYSTEM Multi-Screen OTT Consumer Electronic Professional Content & TVE Platform Licensing Tools & TechnologiesBLUE CHIP CUSTOMER BASESports & TVE Technology Value Chain Consumer SoftwareConsumer ElectronicsFrom content creators and providers to technology and consumer electronicsKEY FINANCIAL METRICSRevenue (in millions)$100$94.0 $80$60 $55.5 $40 $47.1 $39.0 $20Adjusted EBITDA(1) (in millions)$30$25$20$15$10 $5 $8.4 $3.6 $- $(3.3)Working Capital(in millions) $45 $40 $35 $38.6 $24.7 $30 $25 $20 $15 $10 $5 $7.1 $- $(2.5) $(5.5)$(5)$- 2$(5.0) 2015 2012$(10) 22(1)Adjusted EBITDA represents net income (loss) before interest, income taxes, depreciation and amortization, stock-based compensation, acquisition-related expenses, listing-related expenses, purchase price accounting adjustments, impairment of intangibles, discount on convertible note, loss on dissolution of majority-owned subsidiary, gain on revaluation of convertible note derivative, investment income/expense and foreign exchange gain/lossDEVICE AGNOSTICCOMPETITIVE ADVANTAGES•Speeds time to market•Drives new revenue•Reduces complexities for content rights holdersSmartphone & TabletsSmart TV’sGaming Devices& 3rd Party STBRecurring Revenue Model•NeuLion Digital Platform•Combines software, technology andoperational services•Increases monetization opportunities •Creates meaningful experiences that engage,retain and grow customersSCALABLE REVENUE MODELIncreasing NeuLion Customer UsagePetabytes Streamed5%40% 55%Setup•Subscription basis • # of channels, events • # of connected devices •Variable basis •Volume of digital video content •Level of advertising & ecommerce activity •Support Services •DivX & MainConcept •Subscription license agreements andvariable per unit feesFixed/License Fees VariableUsage has almost tripled since 20 2FINANCIALSOperating ResultsQ1’16 Q4’15 Q3’15 Q2’15 Q1’15 Total Revenue $26.3 $27.8 $21.9 $22.7 $21.7 Cost of Revenue as a % of Revenue 18% 19% 18% 19% 20% SG&A* $11.9 $13.2 $11.2 $11.4 $9.9 R&D $4.4 $5.5 $6.6 $7.5 $5.3 Non-GAAP Adjusted EBITDA $7.0 $8.8 $5.0 $4.2 $6.8 GAAP Net Income (Loss) $2.1 $32.8 $(3.1) $(3.2) $(0.5) Diluted EPS $0.01 $0.11 $(0.01) $(0.01) $0.00•High margin business with increasing revenue momentum •Crossed over the GAAP profitablility in Q4 2013 •First and fourth quarters are seasonally strongestBalance Sheet(in $000) 3/31/2016 12/31/2015 12/31/2014 Cash & Equivalents 61,516 53,413 25,898 Receivables 11,363 12,967 8,056 Total Current Assets 77,093 70,415 36,287 Payables 9,558 10,006 14,362 Deferred Revenue 13,676 11,570 9,602 Total Current Liabilities 33,581 31,824 29,212 Working Capital 43,512 38,591 7,075 Other Long-Term Liabilities 4,333 4,268 2,673 Total Redeemable Preferred Stock* - - 14,955 Total Equity 110,938 108,058 5,099 Total Liabilities and Equity 148,852 144,150 51,938* On November 19, 2015, the redeemable preferred stock were converted into 36,300shares of common stockStock Information Contact InformationToronto NLN.TO Research Coverage Company Contact Investor Contact Stock Price (CAD) 1.26 Beacon Securities Chris Wagner Tim Alavathil 52wk Range (CAD) 0.53 - 1.72 Cormark Securities NeuLion, Inc. Phone: 647-426-1254 Shares Outstanding 282,246,151 Wunderlich Securities 516-622-8300 tim.alavathil@neulion.com Market Cap (CAD) 355.6M [$276.4 USD] Cantor FitzgeraldStatements made in this presentation that are not historical in nature constitute forward-looking statements within the meaning of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the current expectations and beliefs of the management of NeuLion and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. For a more detailed discussion of factors that affect NeuLion’s operations, please refer to the company’s Securities and ExchangeCommission filings. The company undertakes no obligation to update this forward-looking information.
